Citation Nr: 1532393	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION


The Veteran had active duty service from December 2006 to April 2008.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  


FINDING OF FACT

The Veteran suffers from PTSD as the result of an in-service stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD due to stressors that occurred during active duty service while stationed at Camp Al Taqqaddam, Iraq.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Regarding the diagnosis of PTSD, a final rulemaking recently amended § 4.125(a) to state that diagnosis of a mental disorder must conform to Diagnostic and Statistical Manual of Mental Disorders (DSM) 5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015); see 79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. at 14,308.  Since the Veteran's case was pending before the Board before August 4, 2014, DSM-IV is applicable to his case.

As early as December 2009, Dr. E.W.H., at the Goldsboro Psychiatric Clinic, provided a diagnosis of PTSD based on the Veteran's symptoms.  The doctor has maintained that diagnosis as recently as March 2015.  While the doctor does not explicitly note that the December 2009 diagnosis was made in conformance with the DSM-IV the Board presumes such as a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997). "[M]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  As the DSM-5 was not published until May 2013 the DSM requirements applicable to the practice in 2009 were those of the DSM-IV.  Therefore, there is a diagnosis in conformance with the 38 C.F.R. § 3.304(f) as applicable to cases pending before the Board prior to August 4, 2014.  
  
The Veteran has reported two in-service stressors; witnessing an Iraqi child he was donating blood to, following a suicide bombing, die and exposure to regular mortar and rocket attacks at Camp Al Taqqaddam.  April 2013 and June 2013 Veteran's Statements.  As the Veteran's claimed stressor does not involve being engaged in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran has submitted news articles that support the fact that the bombing the child is said to have been injured in occurred, but these articles provide no indication that the child was actually injured in the bombing, or more importantly that the Veteran witnessed the child's death.  However, in regards to the other stressor, two service members who served with the Veteran, have submitted statements supporting the Veteran's contention that he was regularly exposed to mortar and rocket attacks.  A March 2010 statement from R.A.G. indicates he was deployed at the same time and to the same location as the Veteran.  R.A.G. noted that during deployment he and the Veteran were "subjected to random mortar and rocket attacks, as well as some far reaching sniper attempts."  Additionally, a June 2013 statement from A.J.J., a Commander at Camp Al Taqqaddam while the Veteran was stationed there, notes "our base received enemy mortar and rocket fire multiple times."  The Board finds no reason to doubt the credibility of the other service members' statements.  Therefore, the record contains credible supporting evidence that the Veteran's alleged stressor occurred.  

Dr. E.W.H., when diagnosing PTSD in December 2009, linked the diagnosis to stressors which occurred during service including running convoys in which a vehicle was hit by an IED once and avoiding sniper fire, mortar attacks, and rocket attacks.  Dr. E.W.H. makes no mention of the stressor related to the Iraqi child.  The Board notes that the preponderance of the evidence is against a finding that the Veteran was involved in running convoys in which a vehicle was hit by an IED once.  The Veteran has admitted not being involved in such a convoy and attributed the confusion to him relating a story to the doctor about handling combat boots that had been bloodied following an IED attack.  June 2013 Veteran's Statement.  Nevertheless, this confusion does not detract from the fact that the doctor also links the Veteran's diagnosis of PTSD to mortar and rocket attacks, which have been corroborated by credible evidence of record.  Therefore, a link has been established, by medical evidence, between current symptoms and an in-service stressor.

The Board acknowledges that the Veteran's October 2011 VA examination did not result in a diagnosis of PTSD; however, the lack of a diagnosis was the result of inconsistencies and potential exaggerations.  The possibility that the Veteran suffers from a "genuine disability or disorder" was not foreclosed.  Specifically, the VA examiner reported:

Due to this veteran's style of responding to questions and the possibility of symptom exaggeration indicated by his elevated score on the SIMS, it was not possible to reach a clear diagnostic conclusion.  Although the current result raise concerns about the validity of this veteran's self-report, this does not negate the possibility of genuine disability or disorder.  However, it is not possible to tease out what is fact based on the current examination alone.  The Veteran has been involved in treatment for about 2 years, which does suggest the presence of a psychiatric condition however, because there are notable inconsistencies across reports, it is not possible to make clear diagnosis based on historical date alone.  If the veteran continues to report the presence of psychiatric symptoms, he should be re-evaluated in 6 months to a year.

The Veteran has suggested the problems with the October 2011 VA examination arose from him being intoxicated.  May 2014 Veteran's Statement.  While the record does indicate the Veteran has problems with alcohol abuse, the Board would expect that if the Veteran was intoxicated to such an extent it interfered with his ability to participate adequately in the examination this would have been apparent to the VA examiner.  

Nevertheless, the inconclusive VA examination results of October 2011 do not change the fact that the Dr. E.W.H. has diagnosed PTSD related to the Veteran's stressor of in-service exposure to mortar and rocket attacks, a stressor that has been corroborated by credible supporting statement of two service members who service with the Veteran in Iraq.  As all the elements necessary for service connection for PTSD are present, the claim is granted.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


